DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment to the Specification filed on 08/06/2019 has been fully reviewed and is OK to Enter. Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10516748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10516748 alone or in combination teach each and every limitation of claims 1-20 of the instant application. For example: 
Regarding claim 1, Claim 1 of U.S. Patent No. 10516748 teach a method, comprising: 
receiving user requirements for a user device of an Internet of Things (IoT) network, the user requirements comprising functional capabilities; (Claim 1: receiving user requirements for a user device of an Internet of Things (IoT) network, the user requirements comprising weighted functional capabilities.)

assigning respective values to the IoT devices based on a degree of accuracy that the IoT devices satisfy the functional capabilities included in the user requirements; (Claim 1: the tested IoT devices are assigned respective values based on a degree of accuracy that the tested IoT devices satisfy the weighted functional capabilities included in the user requirements.)
identifying a group of IoT devices from among the IoT devices which meet or exceed the user requirements for functionality based on the assigned respective values; and (Claim 1: identifying a group of IoT devices from among the evaluated IoT devices which meet or exceed the user requirements for functionality based on the assigned values.)
outputting information about the group of IoT devices including information about exposed risks with manufacturer-defined capabilities of the group of IoT devices via a user interface which enables selection and use of IoT devices included within the group of IoT devices. (Claim 1: outputting information about the group of IoT devices including information about exposed risks with manufacturer-defined capabilities of the group of IoT devices via a user interface which enables selection and use of IoT devices included within the group of IoT devices.)

Claim 2 of U.S. Patent No. 10516748 teach claim 2 of the instant application. Claim 3 of U.S. Patent No. 10516748 teach claim 3 of the instant application. Claim 1 of U.S. Patent No. 10516748 teach claim 4 of the instant application. Claim 5 of U.S. Patent No. 10516748 teach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455